Case 19-10096-mdc           Doc 100      Filed 07/29/20 Entered 07/29/20 12:50:03                   Desc Main
                                        Document      Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:     Chitra Sethuraman                                Chapter 13
                          Debtor                            Bankruptcy No. 19-10096-mdc

loanDepot.com, LLC, or its Successor or Assignee
                        Movant
               vs.

WILLIAM C. MILLER, Esq., Trustee
Chitra Sethuraman
                   Respondents

 MOTION OF LOANDEPOT.COM, LLC, OR ITS SUCCESSOR OR ASSIGNEE FOR RELIEF FROM
                       AUTOMATIC STAY UNDER §362(a)

 Movant: loanDepot.com, LLC, or its Successor or Assignee

 Mortgage dated December 21, 2012 and recorded on January 4, 2013 in the Office of the Recorder of
 Philadelphia County under Instrument No. 52581075.

 Assignment of Mortgage dated November 16, 2016 and recorded on November 17, 2016 in the Office of the
 Recorder of Philadelphia County under Doc ID No. 53138235.

                  1.      loanDepot.com, LLC, or its Successor or Assignee (hereinafter "Movant") holds a
 claim secured by a duly recorded Mortgage on property of Chitra Sethuraman, or of the bankruptcy estate
 located at: 7448 Rhoads Street, Philadelphia, Pennsylvania 19151.

                     2.   Chitra Sethuraman (hereinafter "Debtor") filed a Petition under Chapter 13 on
 January 7, 2019.

                     3.   As of July 23, 2020, the Mortgage requires payments each month of $885.84.

                     4.   Movant has not received regular mortgage payments and lacks adequate protection
 of its interests.

                     5.   Debtor is in default of post-petition payments to the present date from May 1, 2019.

                   6.     The total amount of the post-petition arrearage as of July 23, 2020 is $13,198.77.
 This figure is broken down as follows:

         -One (1) delinquent payment in the amount of $898.07 for the month of May, 2019
         -Twelve (12) delinquent payments, each in the amount of $877.42, for the months of June 2019
 through May 2020.
         -Two (2) delinquent payments, each in the amount of $885.84, for the months of June 2020 through
 July 2020.
         -Less suspense balance of $0.02


                     7.   Since July 23, 2020, Movant has incurred attorneys' fees in connection with this
 Motion.

                   8.      Movant does not have and has not been offered adequate protection for its interest in
 said premises and may be required to pay expenses for said premises in order to preserve its lien, which is the
 obligation of the Debtor under said Mortgage.
Case 19-10096-mdc           Doc 100      Filed 07/29/20 Entered 07/29/20 12:50:03                  Desc Main
                                        Document      Page 2 of 2


                  9.     Movant specifically requests permission from the Honorable Court to communicate
 with the Debtor and Debtor's counsel to the extent necessary to comply with applicable nonbankruptcy law


 WHEREFORE, Movant prays for an order modifying the automatic stay of Bankruptcy Code §362(a) to
 permit Movant to exercise applicable state court remedies with respect to the mortgage property and for such
 relief as this Court deems necessary and appropriate.

                                           /s/ Ann E. Swartz, Esquire
                                           ANN E. SWARTZ, ESQUIRE ID# 201926
                                           LAUREN M. MOYER, ESQUIRE ID # 320589
                                           Attorney for loanDepot.com, LLC
                                           123 South Broad Street, Suite 1400
                                           Philadelphia, PA 19109
                                           Telephone: (215) 790-1010
                                           Facsimile: (215) 790-1274
                                           Email: ecfmail@mwc-law.com
